DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 is objected to because of the following informalities:
Re claim 1
On line 7 in claim 1, a semi-colon (;) is missing from the end of the paragraph (i.e., “requirements for completing the work task;”)
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 17, 19 and 20 are directed to a method of matching work task to training module (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: assigning one or more work tasks; matching the identified work tasks to one or more training module; selecting one or more relevant training modules; embedding the one or more relevant training modules; directing to the user to the relevant training modules; and updating the user training record (Claim 1).  a technical description of the work task and a set of requirements for completing the work task; a training database comprising a plurality of training modules; storing individual user information in an electronic user; displaying a work tasks assigned to a user (Claim 17).  establishing one or more work tasks for a user; delivering the training module to the user; tracking completion of the training module and establishing a learning profile (Claim 19).  identify a work task for a user; match the work task; evaluate whether the matched training module; provide one or more relevant training modules; and track completion of the relevant training modules (Claim 20) as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, for instance by a human supervisor may mentally assigning one or more work tasks; matching the identified work tasks to one or more training module; mentally selecting one or more relevant training modules; mentally embedding the one or more relevant training modules; mentally directing to the user to the relevant training modules; and updating the user training record (Claim 1).  Mentally generate a technical description of the work task and a set of requirements for completing the work task; mentally storing individual user information in an electronic user; using pen and paper to display a work tasks assigned to a user (Claim 17).  Mentally establishing one or more work tasks for a user; delivering using pen and paper the training module to the user; mentally tracking completion of the training module and establishing a learning profile (Claim 19).  Mentally identify a work task for a user; mentally match the work task; mentally evaluate whether the matched training module; mentally provide one or more relevant training modules; and track completion of the relevant training modules.  These observations, evaluations, judgments, or opinions are mental processes.  The mere nominal recitation of computer and database performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).
 
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 1, 17 and 20 recites the additional elements of: a training module database (claim 1); a computerized training system, a task database, a training database, a user profile database (claim 17); a computer-readable storage medium, processor; a training database (claim 20).  Claim 19 fails to positively tied to a statutory product. 
The limitation of databases and storage medium consists of a step of generic data storage which is a form of insignificant extra solution activity. It is particularly noted that the use of a computer (includes processor) "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1, 17 and 20 recites the additional elements of: a training module database (claim 1); a computerized training system, a task database, a training database, a user profile database (claim 17); a computer-readable storage medium, processor; a training database (claim 20) set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant’s specification only describes these features in a highly generic manner by stating that " The computing device may be implemented as one or more microprocessors, microcomputers, microcontrollers, digital signal processors, central processing units, state machines, logic circuitries, and/or any devices that manipulate signals based on operational instructions" in the Applicant’s published application, para. [0095].   There is no indication in the Specification that Applicant have achieved an advancement or improvement in computer technology.  Claim 19 fails to positively tied to a statutory product.     
Dependent claims 2-16 and 18 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons. 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 7 and 9 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habichler et al. (US 2007/0203713 A1).
Re claims 1, 17, 19, 20:
1. A method of providing just-in-time training (Habichler, Abstract; [0111], “assess the competencies and training needs of a particular locale associated with a portion of an organization”; [0099], “the first two suggested actions are to complete a B.S. degree and to achieve an "Expert" skill level for the "C++ Skills" competency, as both of those would eliminate significant competency gaps for the next work position type along the career path”; just-in-time training for next work position type – “skill level … eliminate significant competency gaps for the next work position type”), the method comprising: 
storing user information in an electronic user profile comprising a user's training record along a learning path in a work environment and data on the user's skill proficiency across a variety of work-related skills (Habichler, figs. 6A – 6C show a learning path in a work environment with various position type; figs. 8A – 9D; fig. 14, 1486 – Update skill level history; [0087], “A history of skill level changes is also tracked”; [0129], “users define a hierarchy of competencies that is stored in a database 1221 on storage, and then associate appropriate competencies with work position types defined for the organization and with learning activities available to users in the organization”); 
assigning one or more work tasks to a user selected from an electronic work task database, each work task comprising a technical description of the work task and a set of requirements for completing the work task (Habichler, [0129]; [0079], “each competency associated with a work position type that is a skill, there is also a corresponding rating system having multiple defined skill levels (e.g., "Novice," "Intermediate," and "Expert," or integers 1-5) that is associated with that work position type”; [0083], [0129], “associate appropriate competencies with work position types defined for the organization and with learning activities available to users in the organization”; [0028], “competency changes may also be determined and tracked, such as times at which the changes occurred and/or a basis for each of the competency changes (e.g., completion of a course)”) 
matching the identified work tasks to one or more training module in a training module database by comparing contextual identifiers associated with the training module comprising one or more keyword, code fragment, or metadata tag, to the technical description or the set of requirements for the work task (Habichler, [0095], “Employee ZZ's current skills are updated to show the new "Expert" skill level for the "C++ Skills" competency, and the skill level change history information is updated in a corresponding manner to show the date and basis for the new skill level”; [0133], “Personalized Learning Recommender component to receive personalized learning recommendations based on competency gaps, such as competency gaps between their current competencies and the competencies that are required or preferred for their current work position type”; [0136]; [0148]; fig. 3, “database”; keyword and metadate tag - i.e., "C++ Skills"); 
automatically selecting one or more relevant training modules from the matched one or more training modules based on the user's training record by prioritizing training modules that are on the user's learning path and not already completed by the user (Habichler, [0089], “A history of skill level changes is also tracked for at least some skills”; [0129], “associate appropriate competencies with work position types defined for the organization and with learning activities available to users in the organization”; [0029], “The target competencies for an individual can be identified in a variety of ways, such as in an automatic manner based on required or preferred competencies for a current organizational position held by an individual … The facility can also automatically detect the completion or performance of at least some such learning activities by individuals (e.g., training courses provided by an organization of which the individual is a member), and if so will automatically update the current competency information and resulting competency gap information for those individuals”); 
in a user graphical user interface, embedding the one or more relevant training modules with the work task and directing to the user to the relevant training modules without interrupting user workflow while completing the work task (Habichler, [0131], “calendar or schedule information (not shown) for an employee that may be used when scheduling future learning activities”; [0170], “a schedule for the selected learning activities is then generated based on available times in the employee's schedule” – without interrupting user workflow; [0079], “each competency associated with a work position type that is a skill, there is also a corresponding rating system having multiple defined skill levels (e.g., "Novice," "Intermediate," and "Expert," or integers 1-5) that is associated with that work position type”; [0083], [0129], “associate appropriate competencies with work position types defined for the organization and with learning activities available to users in the organization”; [0028], “competency changes may also be determined and tracked, such as times at which the changes occurred and/or a basis for each of the competency changes (e.g., completion of a course)”); and 
automatically updating the user training record to indicate user completion of the relevant training modules and automatically updating the user profile to indicate completion of the allocated work task (Habichler, fig. 14, 1489 - “Update skill level history”; [0029], “The facility can also automatically detect the completion or performance of at least some such learning activities by individuals … automatically update the current competency information and resulting competency gap information for those individuals”; [0148]; [0095], “automatically updated after completion of the training course. In particular, Employee ZZ's current skills are updated to show the new "Expert" skill level for the "C++ Skills" competency”).

17. A computerized training system (Habichler, Abstract; [0111], “assess the competencies and training needs of a particular locale associated with a portion of an organization”) comprising: 
a task database comprising a plurality of work tasks, each work task comprising a technical description of the work task and a set of requirements for completing the work task (Habichler, figs. 6A – 6C show a learning path in a work environment with various position type; figs. 8A – 9D; fig. 14, 1486 – Update skill level history; [0087], “A history of skill level changes is also tracked”; [0129], “users define a hierarchy of competencies that is stored in a database 1221 on storage, and then associate appropriate competencies with work position types defined for the organization and with learning activities available to users in the organization”); 
a training database comprising a plurality of training modules, each of the training modules comprising contextual identifiers associated with the training module comprising one or more keyword, code fragment, or metadata tag, to the technical description or the set of requirements for the work task to match the training module to a work task based on the task context (Habichler, [0095], “Employee ZZ's current skills are updated to show the new "Expert" skill level for the "C++ Skills" competency, and the skill level change history information is updated in a corresponding manner to show the date and basis for the new skill level”; [0133], “Personalized Learning Recommender component to receive personalized learning recommendations based on competency gaps, such as competency gaps between their current competencies and the competencies that are required or preferred for their current work position type”; [0136]; [0148]; fig. 3, “database”; keyword and metadate tag - i.e., "C++ Skills"); 
a user profile database storing individual user information in an electronic user profile, the user information comprising a user's training record along a learning path in a work environment and data on the user's skill proficiency across a variety of work-related skills (Habichler, [0131], “calendar or schedule information (not shown) for an employee that may be used when scheduling future learning activities”; [0170], “a schedule for the selected learning activities is then generated based on available times in the employee's schedule” – without interrupting user workflow; [0079], “each competency associated with a work position type that is a skill, there is also a corresponding rating system having multiple defined skill levels (e.g., "Novice," "Intermediate," and "Expert," or integers 1-5) that is associated with that work position type”; [0083], [0129], “associate appropriate competencies with work position types defined for the organization and with learning activities available to users in the organization”; [0028], “competency changes may also be determined and tracked, such as times at which the changes occurred and/or a basis for each of the competency changes (e.g., completion of a course)”); and 
a graphical user interface displaying a work tasks assigned to a user selected from the task database and one or more training modules relevant to the work task that have been automatically selected for the user for the work task based on the user's training record (Habichler, fig. 14, 1489 - “Update skill level history”; [0029], “The target competencies for an individual can be identified in a variety of ways, such as in an automatic manner based on required or preferred competencies for a current organizational position held by an individual … The facility can also automatically detect the completion or performance of at least some such learning activities by individuals … automatically update the current competency information and resulting competency gap information for those individuals”; [0148]; [0095], “automatically updated after completion of the training course. In particular, Employee ZZ's current skills are updated to show the new "Expert" skill level for the "C++ Skills" competency”).

19. A method for timely delivery of contextually relevant training (Habichler, Abstract; [0111], “assess the competencies and training needs of a particular locale associated with a portion of an organization”; [0099], “the first two suggested actions are to complete a B.S. degree and to achieve an "Expert" skill level for the "C++ Skills" competency, as both of those would eliminate significant competency gaps for the next work position type along the career path”; just-in-time training for next work position type – “skill level … eliminate significant competency gaps for the next work position type”), the method comprising: 
establishing one or more work tasks for a user, each work task having at least one training module associate with the work task (Habichler, [0129]; [0079], “each competency associated with a work position type that is a skill, there is also a corresponding rating system having multiple defined skill levels (e.g., "Novice," "Intermediate," and "Expert," or integers 1-5) that is associated with that work position type”; [0083], [0129], “associate appropriate competencies with work position types defined for the organization and with learning activities available to users in the organization”; [0028], “competency changes may also be determined and tracked, such as times at which the changes occurred and/or a basis for each of the competency changes (e.g., completion of a course)”); 
if the training module has not already been completed by the user, delivering the training module to the user (Habichler, [0089], “A history of skill level changes is also tracked for at least some skills”; [0129], “associate appropriate competencies with work position types defined for the organization and with learning activities available to users in the organization”; [0029], “The facility can also automatically detect the completion or performance of at least some such learning activities by individuals (e.g., training courses provided by an organization of which the individual is a member), and if so will automatically update the current competency information and resulting competency gap information for those individuals”); 
tracking completion of the training module by the user in a user profile (Habichler, [0131], “calendar or schedule information (not shown) for an employee that may be used when scheduling future learning activities”; [0170], “a schedule for the selected learning activities is then generated based on available times in the employee's schedule” – without interrupting user workflow; [0079], “each competency associated with a work position type that is a skill, there is also a corresponding rating system having multiple defined skill levels (e.g., "Novice," "Intermediate," and "Expert," or integers 1-5) that is associated with that work position type”; [0083], [0129], “associate appropriate competencies with work position types defined for the organization and with learning activities available to users in the organization”; [0028], “competency changes may also be determined and tracked, such as times at which the changes occurred and/or a basis for each of the competency changes (e.g., completion of a course)”); and 
establishing a learning profile for the user based on the completion of training modules completed over time across multiple work tasks (Habichler, fig. 14, 1489 - “Update skill level history”; [0029], “The facility can also automatically detect the completion or performance of at least some such learning activities by individuals … automatically update the current competency information and resulting competency gap information for those individuals”; [0148]; [0095], “automatically updated after completion of the training course. In particular, Employee ZZ's current skills are updated to show the new "Expert" skill level for the "C++ Skills" competency”).

20. A computer-readable storage medium having one or more instructions thereon for providing just-in-time user training (Habichler, Abstract; [0111], “assess the competencies and training needs of a particular locale associated with a portion of an organization”; [0099], “the first two suggested actions are to complete a B.S. degree and to achieve an "Expert" skill level for the "C++ Skills" competency, as both of those would eliminate significant competency gaps for the next work position type along the career path”; just-in-time training for next work position type – “skill level … eliminate significant competency gaps for the next work position type”), the instructions when executed by a processor causing the processor to: 
identify a work task for a user, the work task comprising task context (Habichler, figs. 6A – 6C show a learning path in a work environment with various position type; figs. 8A – 9D; fig. 14, 1486 – Update skill level history; [0087], “A history of skill level changes is also tracked”; [0129], “users define a hierarchy of competencies that is stored in a database 1221 on storage, and then associate appropriate competencies with work position types defined for the organization and with learning activities available to users in the organization”); 
match the work task to at least one training module in a training database, the training database comprising a plurality of training modules, each of the training modules comprising at least one contextual identifier to match the training module to the work task based on the task context (Habichler, [0129]; [0079], “each competency associated with a work position type that is a skill, there is also a corresponding rating system having multiple defined skill levels (e.g., "Novice," "Intermediate," and "Expert," or integers 1-5) that is associated with that work position type”; [0083], [0129], “associate appropriate competencies with work position types defined for the organization and with learning activities available to users in the organization”; [0028], “competency changes may also be determined and tracked, such as times at which the changes occurred and/or a basis for each of the competency changes (e.g., completion of a course)”); 
evaluate whether the matched training module is relevant to a particular user based on a user profile (Habichler, [0095], “Employee ZZ's current skills are updated to show the new "Expert" skill level for the "C++ Skills" competency, and the skill level change history information is updated in a corresponding manner to show the date and basis for the new skill level”; [0133], “Personalized Learning Recommender component to receive personalized learning recommendations based on competency gaps, such as competency gaps between their current competencies and the competencies that are required or preferred for their current work position type”; [0136]; [0148]; fig. 3, “database”; keyword and metadate tag - i.e., "C++ Skills"); 
provide one or more relevant training modules to the user (Habichler, [0095], “Employee ZZ's current skills are updated to show the new "Expert" skill level for the "C++ Skills" competency, and the skill level change history information is updated in a corresponding manner to show the date and basis for the new skill level”; [0133], “Personalized Learning Recommender component to receive personalized learning recommendations based on competency gaps, such as competency gaps between their current competencies and the competencies that are required or preferred for their current work position type”; [0136]; [0148]; fig. 3, “database”; keyword and metadate tag - i.e., "C++ Skills"); and 
track completion of the relevant training modules by the user in the user profile (Habichler, fig. 14, 1489 - “Update skill level history”; [0029], “The facility can also automatically detect the completion or performance of at least some such learning activities by individuals … automatically update the current competency information and resulting competency gap information for those individuals”; [0148]; [0095], “automatically updated after completion of the training course. In particular, Employee ZZ's current skills are updated to show the new "Expert" skill level for the "C++ Skills" competency”).

Re claim 2:
2. The method of claim 1, further comprising: 
generating an electronic project in the work environment comprising a plurality of work tasks required for completing the project (Habichler, fig. 14, 1489 - “Update skill level history”; [0029], “The facility can also automatically detect the completion or performance of at least some such learning activities by individuals … automatically update the current competency information and resulting competency gap information for those individuals”; [0148]; [0095], “automatically updated after completion of the training course. In particular, Employee ZZ's current skills are updated to show the new "Expert" skill level for the "C++ Skills" competency”; [0099], “After achieving the "Expert" skill level and mostly completing the degree, the system recommends that Employee ZZ begin applying for internal work positions of type "Senior Software Engineer-ABC Division," with the plan being for Employee ZZ to receive such a position within 18 months from the current time”); and 
automatically allocating, in an application lifecycle management (ALM) tool, one or more user work tasks to the user from the plurality of work tasks in the project, the user work tasks allocated based on the user's training record and skill proficiency (Habichler, fig. 14, 1489 - “Update skill level history”; [0028], “a history of changes that occur in individuals' competencies is tracked, such as new competencies that are attained by the individuals and/or changes in skill levels (or "proficiency levels") for existing competencies. A variety of additional information related to such competency changes may also be determined and tracked, such as times at which the changes occurred and/or a basis for each of the competency changes (e.g., completion of a course that provided a resulting competency)”; [0077], “Employee ZZ that are illustrated on the screen, including a section 510 illustrating current skills, a section 520 illustrating details about a selected one of the current skills, a section 530 indicating history information for skill level changes for that selected skill, a section 540 indicating non-skill competencies of the employee, a section 550 indicating current competency gaps of the employee, and a section 560 indicating planned competencies of the user”).

Re claim 3:
3. The method of claim 1, further comprising selecting a training path for a user and prioritizing a plurality of training modules in the user profile for completion along the training path (Habichler, figs. 6A – 6C show a learning path in a work environment with various position type; figs. 8A – 9D; fig. 14, 1486 – Update skill level history; [0087], “A history of skill level changes is also tracked”; [0129], “users define a hierarchy of competencies that is stored in a database 1221 on storage, and then associate appropriate competencies with work position types defined for the organization and with learning activities available to users in the organization”).

Re claim 4:
4. The method of claim 1, further comprising creating a new work task, analysing the task context of the task, and matching the new work task to at least one training module in the training database based on the task context (Habichler, [0085], “skills are shown in entries 512, 514 and 516, and the skill in entry 512 with the name "C++ Skills" has been selected. Section 510 also includes interactive controls 517 and 519 in the illustrated embodiment to allow Employee ZZ to modify his own skill set, although in some embodiments some modifications (e.g., additions of new skills or skill levels) may need validation or other approval before taking effect”; [0129], “associate appropriate competencies with work position types defined for the organization and with learning activities available to users in the organization”).

Re claim 5:
5. The method of claim 1, further comprising presenting the user with additional training modules the completion of which results in a training course certification (Habichler, fig. 6A, “Credential”, “Certifications / Qualifications”; [0099], “be qualified for the target work position type”).

Re claims 6, 18:
6. The method of claim 1, wherein each training module comprises one or more of text, slideshow, video, audio, game, puzzle, virtual reality simulation, augmented reality, mini-task, quiz, external link, and interactive media (Habichler, fig. 7A, 713 - “Online Exam -Advanced Programming Techniques”, 715 – “C++ Expert-Level Online Course by Organization LL”, “Course - Web-based, Third-party”; [0126], “provide learning activity information ( e.g., online courses or exams) to users of the client computers, including one or more organization learning activity server computers 1270 and one or more external third-party external server computers 1290”; [0148], “information about completion of an online course or exam from a learning activity scheduler component”).

18. The system of claim 17, wherein each training module comprises one or more of text, slideshow, video, audio, game, puzzle, virtual reality simulation, augmented reality, mini-task, quiz, external link, and interactive media (Habichler, fig. 7A, 713 - “Online Exam -Advanced Programming Techniques”, 715 – “C++ Expert-Level Online Course by Organization LL”, “Course - Web-based, Third-party”; [0126], “provide learning activity information ( e.g., online courses or exams) to users of the client computers, including one or more organization learning activity server computers 1270 and one or more external third-party external server computers 1290”; [0148], “information about completion of an online course or exam from a learning activity scheduler component”).

Re claim 7:
7. The method of claim 1, wherein the training modules are customizable for the work environment (Habichler, fig. 7A, “Example Employee ZZ Personalized Learning Recommendations”).

Re claims 9 - 10:
9. The method of claim 1, wherein the user is authorized to start a particular work task only after completion of a required one or more training module associated with the work task (Habichler, fig. 14, 1489 - “Update skill level history”; [0029], “The facility can also automatically detect the completion or performance of at least some such learning activities by individuals … automatically update the current competency information and resulting competency gap information for those individuals”; [0148]; [0095], “automatically updated after completion of the training course. In particular, Employee ZZ's current skills are updated to show the new "Expert" skill level for the "C++ Skills" competency”).

10. The method of claim 1, further comprising grouping multiple training modules into a training course and certifying completion of the training course when the user has completed all of the training modules in the training course (Habichler, [0082], “the administrator can also associate competencies and rating systems (for skill-based competencies) with each of various learning activities available to employees, and can then specify skill levels that are expected to result from or possibly result from performance or completion of the learning activities by employees”; fig. 6A, “Language skill” includes multiple training modules: “English”, “Spanish” … wherein English includes “English Reading, English Writing, English Conversation” … modules).

Re claim 11:
11. The method of claim 1, wherein at least one training module has a schedule for refreshing, the method further comprising tracking a user completion date of the training module, and putting the training module on the training task list when the training module needs to be refreshed by the user (Habichler, [0094], “the planned competencies of Employee ZZ are updated to reflect the new competency that is expected to result from the scheduled training course, including a planned accomplishment date for the new competency based on the schedule for the course”; fig. 7C, “Example Employee ZZ Personalized Learning Scheduling Update”; [0095], “Employee ZZ's current skills are updated to show the new "Expert" skill level for the "C++ Skills" competency, and the skill level change history information is updated in a corresponding manner to show the date and basis for the new skill level”).

Re claims 12 - 16:
12. The method of claim 1, further comprising classifying each user by level of expertise, recording the level of expertise of the user in the user profile, and recommending work tasks for the user based on user expertise (Habichler, [0094], “the planned competencies of Employee ZZ are updated to reflect the new competency that is expected to result from the scheduled training course, including a planned accomplishment date for the new competency based on the schedule for the course”; fig. 7C, “Example Employee ZZ Personalized Learning Scheduling Update”; [0095], “Employee ZZ's current skills are updated to show the new "Expert" skill level for the "C++ Skills" competency, and the skill level change history information is updated in a corresponding manner to show the date and basis for the new skill level”).

13. The method of claim 1, further comprising tracking performance of a user and suggesting a training module to a user when the performance of the user would benefit from the training module (Habichler, [0027], “software facility is described below that tracks various competency-related information for individuals and groups and uses such competency-related information to provide a variety of benefits”; [0028]).

14. The method of claim 1, wherein the user is automatically assigned to a task or excluded from executing a task based on their user profile (Habichler, [0029], “The target competencies for an individual
can be identified in a variety of ways, such as in an automatic manner based on required or preferred competencies for a current organizational position held by an individual. After identifying one or more competency gaps for an individual, the facility can automatically identify training courses or other learning activities that if completed or performed by the individual would reduce or eliminate those competency gaps”).

15. The method of claim 1, wherein the work task is matched to a training module by textual code analysis of code by a code analysis engine and the textual code analysis result is matched to a contextual identifier in the training module (Habichler, [0095], “Employee ZZ's current skills are updated to show the new "Expert" skill level for the "C++ Skills" competency, and the skill level change history information is updated in a corresponding manner to show the date and basis for the new skill level”; [0133], “Personalized Learning Recommender component to receive personalized learning recommendations based on competency gaps, such as competency gaps between their current competencies and the competencies that are required or preferred for their current work position type”; [0136]; [0148]; fig. 3, “database”; keyword and metadate tag - i.e., "C++ Skills").

16. The method of claim 1, quantifying a work product of the work task to indicate the user's skill proficiency at the work task and updating the user profile to upgrade, downgrade, or affirm the user's skill proficiency (Habichler, fig. 14, 1489 - “Update skill level history”; [0029], “The facility can also automatically detect the completion or performance of at least some such learning activities by individuals … automatically update the current competency information and resulting competency gap information for those individuals”; [0148]; [0095], “automatically updated after completion of the training course. In particular, Employee ZZ's current skills are updated to show the new "Expert" skill level for the "C++ Skills" competency”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Habichler et al. (US 2007/0203713 A1) in view of Cohen (US 2006/0172275 A1).
Re claim 8:
Habichler does not explicitly disclose the method of claim 1, wherein the training modules are microlearning modules which takes less than ten minutes to complete.  Cohen teaches an interactive training.  Cohen teaches the training modules are microlearning modules which takes less than ten minutes to complete (Cohen, [0059], “For example, the simulation can be generated using Macromedia Flash or using other applications. The training segment can be two to five minutes in length, or other length”).  Therefore, in view of Cohen, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Habichler, by providing 5-minutes training segment as taught by Cohen, since one of an ordinary skill in the art would have readily design training session length based on the complexity of the course. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715